Title: From Alexander Hamilton to Samuel Smith, 29 September 1794
From: Hamilton, Alexander
To: Smith, Samuel


War Department September 29th 1794
Sir.
I have received your letter informing me of your determination to proceed to Frederick Town.
It is the wish of the President, that you proceed with the Militia under your command with all reasonable expedition to Fort Cumberland there to form a junction with that of Virginia, which he is desirous should not be delayed.
Orders went yesterday to Mr. Gale by express to provide and forward to Fort Cumberland as many Jackets and Overalls of the description of those you mention as he can get there by the 15th of October. Supplies of the same articles will go immediately from hence. In short every thing possible will be done for the Comfort and accomodating of the Troops.
With great consideration &   esteem, I am Sir   Your Obt. Servant
A Hamilton
PS. I have accepted your drafts for 20,000 and 17,000 Dollars for the 1st of November & the 1st of December, which I presume will enable your friends to do the needful. It is expected that the Pennsylvania and Jersey Militia will unite at Carlisle the 5th of October whence they will immediately go to Bedford.

General S SmithFrederick Town
 